 LOCAL 660,INT'L BROTHERHOOD OF ELECTRICALWORKERS 537Local 660, International Brotherhood of ElectricalWorkers,AFL-CIO,and its agent,George SaboandTraffic Safety, Inc.Case No. 1-CC-226.December 2, 1959DECISION AND ORDEROn June 12,1959, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and are engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, and the entire record in the case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following additionsand modifications.The Trial Examiner found that the Respondents violated Section8 (b) (4) (A) of the Act by reason of the picketing of the project of thegeneral contractor, Oneglia and Gervasini, Inc. (herein called 0 & G),because of a dispute with Traffic Safety,.Inc., a subcontractor on thatproject.We agree, but in so doing we rely solely on the followingconsiderations :The facts in this case are largely undisputed.0 & G was the generalcontractor engaged in the construction of a bridge and relocation ofState Highway Routes 8 and 68 in the vicinity of Naugatuck, Con-necticut, pursuant to a contract with the State of Connecticut.TrafficSafety, Inc., was a subcontractor engaged by 0 & G to perform certainelectrical work.The employees of Traffic were not members of anylabor organization.The record shows that sometime prior to thepicketing activity of November 24, 1958, Traffic had sought to estab-lish contractual relations with the Respondent Union.The latterdemanded that Traffic post $5,000 as an assurance of financial respon-sibility before discussions could be continued.Traffic refused.OnNovember 24, at a time when no employees of Traffic were at work onthe project, the Respondent Union placed a picket on a sidewalk ad-jacent to a concrete pier being constructed by 0 & G. The picketparaded with a sign stating that the electrical work being done on theproject was "UNFAIR" to Local Union 660, IBEW. The picket wasinstructed by George Sabo, an agent of the Respondent Union, not tospeak to any employees and to refer all inquiries to Sabo. Prior to thepicketing Sabo had informed the business representative of the Iron125 NLRB No. 52. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers' Union that the picket line was not intended to induce a workstoppage, and similar advice was given on the day of the picketing toa businessagent for the Hoisting Engineers. Subsequent to the estab-lishment of the picket line Sabo, when asked by business agents ofother unions, offered the same explanation.The picketing occurredduring working hours, but after the employees reported for work andbefore they left in the evening.The picket was clearly visible to allemployees employed on the project.No employees ceased work as aresult of the picketing.The Respondent contends that the picketing was a valid exercise ofits rights under Section 8 (c) of the Act.The object of the picketing,according to the Respondents, was to encourage the use of union elec-tricians on area projects.Obviously, this objective could only be ac-complished by forcing a cessation of business between general con-tractors, such as 0 & G, and Traffic, a nonunion subcontractor. Thelatter object is proscribed by Section 8(b) (4) (A) if accomplishedby the means of inducing employees of neutral employers concertedlyto refuse to perform services for their respective employers. It is bynow well settled, as the Trial Examiner found, that the general pro-visions of Section 8(c) do not immunize conduct forbidden under the.specific provisions of Section 8 (b) (4).The issue in this case is whether the picketing can reasonably besaid to have induced employees of 0 & G working on the project tocease working.At the outset it should be noted that the picket signin this case was not addressed to employers, customers, or the publicgenerally.'It was the traditional picket sign used by unions toadvertise a labor dispute at a specific work location. Its appeal his-torically has been to employees.2The wording of the signis,more-over, strikingly similar to that used by the respondent union inInter-nationalBrotherhood of ElectricalWorkers, Local 501, et al. v.N.L.R.B. (Sanvuel Langer),341 U.S. 694, 697: "This job is unfair toorganizedlabor : I.B.E.W. 501 A.F.L."There, as here, a nonunionelectrical subcontractorwas performing work on a constructionproject.There, as here, the union insisted that the electrical workmust be performed by union electricians.The Supreme Court affirmedthe Board's finding that Section 8(b) (4) (A) had been violated bysuch picketing.As set forth above, there is evidence in the instantcase insupport ofi Cf.N.L.R.B.v.Local50,Bakery and Confectionery Workers International Union,AFL-CIO (Arnold Bakers,Inc.),245 F.2d 542(C.A. 2), setting aside 115NLRB 1333;N.L.R.B. v. Business Machine andOffice ApplianceMechanics Conference Board, Local459, etc.(Royal Typewriter Co.),228 F. 2d553 (C.A. 2), setting aside 111 NLRB 317,cert. denied351 U.S. 962.9 The factthat the picketing did not result in a work stoppage does not in and ofitself resolve the question of unlawful inducement.N.L.R.B.v.AssociatedMusicians,Local802, AFL (Gotham Broadcasting Corp.),226 F. 2d 900,905 (C.A. 2), cert. denied351 U.S. 962. LOCAL 660, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 539the Respondents' argument that they did not intend a work stoppage.Thus, one business agent was notified and others, upon inquiry, weretold that union members were not required to respect the picket line.There is, however,countervailing evidence which must be consideredin assessing Respondents'bona fideswithrespect to Sabo's statementsto other union officials who sought information.So far as the recordshows noemployeewas ever informed by the Respondents or, indeed,by their own officials that the picket line was not intended to have itsnormal and traditional appeal to unionized and other employees.The picketing occurred at a time when no Traffic employees were em-ployed at the construction site and could only have been directed tothose employees of 0 & G at work during the picketing.The picketsign, as indicated above, did not establish that the picketing wasconfined to Traffic alone and was not intended to embrace the entirejobsite.The Board and the courts have held that Section 8(b) (4) (A) wasintended by Congress to forbid secondary,but not primarypicketing.Where two or more employers occupy a joint business situs the Boardhas attempted to strike a balance between the right of the union topublicize its dispute with the primary employer and the right ofneutral employers to be free from controversies not their own. In itssearch for an adequate formula to effectuate these purposes theBoard, with judicial approval, has developed certain objective criteriato assist in determining the impact of picketing on employees ofneutral employers and the intent of the picketing union. InSailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB547, the Board said that "picketing of the premises of a secondaryemployer is primary if it meets the following conditions:(a)Thepicketing is strictly limited to times when the situs of the dispute islocated on the secondary employer's premises; (b) at the time of thepicketing the primary employer is engaged in its normalbusiness atthe situs;(c) the picketing is limited to places reasonably close tothe location of the situs;and (d)the picketing discloses clearly thatthe dispute is with the primary employer."The Board's decisionhas been specifically affirmed by the Court of Appeals for the SecondCircuit inN.L.R.B. v. Service Trade Chauffeurs, etc. (Howland DryGoods),191 F.2d 65, 68.The criteria set forth above have been in effect since December1950.Notwithstanding that the highwayproject could have beenpicketed lawfully in the manner set forth above,the Respondents inthe instant case failed to observe at least three of the four requirementsfor lawful picketing at a common situs. Such evidence of the Re-spondents'flagrant disregard for judicially approved picketing can-not in our opinion,be overcome by self-protective statements made, 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the most part,afterthe picketing began and only at the requestof interested union officials.Contrary to our dissenting colleague, we do not believe that theRespondents took "all reasonable precautions" to insulate the impactof Respondent Union's picketing from the employees of secondaryemployers.If that were so there would be little need for objectivecriteria to assure a fair balance in the area of common-situs picketing.The Respondents could have established the reasonableness of theirconduct by adhering to the long-established and widely acceptedMoore Dry Dockstandards.Accordingly, we find that the Respondent Union's picketing inducedor encouraged employees of 0 & G to engage in a concerted workstoppage with an object of forcing 0 & G to cease doing business withTraffic Safety, Inc.ORDERUpon the entire record in this case, and pursuant to section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent Local 660, InternationalBrotherhood of Electrical Workers, AFL-CIO, and its officers, rep-resentatives, successors, assigns, and agents (including the RespondentGeorge Sabo), shall :1.Cease and desist from engaging in, or in inducing and encour-aging the employees of Oneglia and Gervasini, Inc., or of any otheremployer other than Traffic Safety, Inc., to engage in a strike or aconcerted refusal in the course of their employment, to perform anyservices, where an object thereof is to force or require Oneglia andGervasini, Inc., or any other employer, to cease doing business withTraffic Safety, Inc.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its business office copies of the notice attached heretomarked "Appendix." 3Copies of said notice, to be furnished by theRegional Director for the First Region, shall be duly signed andposted immediately upon receipt thereof and maintained for 60consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken to insure that such notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the First Region, signedcopies of the notice, for posting by Oneglia and Gervasini, Inc., ifwilling, at places where it customarily posts notices to its employees.a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." LOCAL 660, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 541(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.MEMBER BEAN, dissenting :I disagree with the majority's holding in this case. It seems tome that this is another instance of the raising of what were intendedto be evidential rules to the status of statutory prohibitions.'TheMoore Dry Dockcriteria are rules of evidence and not of law.Thefailure to conform to these criteria is evidence, but not conclusive evi-dence, of inducement to engage in a work stoppage for a prohibitedobjective.The question still remains in every case whether under allthe facts of that particular case the intent or probable consequence ofthe picketing was to induce action by employees of secondaryemployers.5In every case, the issue is whether the picketing is likely toinduce a work stoppage in the particular context in which thepicketing takes place and there must be some independent evi-dence supporting the inference of inducement, in addition to thefact of picketing.'In the present case, the Respondent Union took all reasonable pre-cautions to prevent its picketing from having any effect on employeesof secondary employers.Thus, the picketing was so timed and locatedas to make unnecessary the crossing of the picket line to reach theproject.Moreover, the Respondent Union's business agent notifiedthe business agents of unions having members working on the projectthat there was to be no work stoppage. The construction industry isnoted for the respect shown picket lines.The fact that no workstoppage resulted from the picketing in this case is strongly indicativeof the fact that the Respondent Union's requests to other unions wereindeed communicated to employees at the project''Under the cir-cumstances, I would not find that the Respondents induced or encour-4SeeN.L.R.B. v. General Drivers, Warehousemen and Helpers Local968,etc. (OtisMassey),225 F.2d 205(C.A. 5), settingaside 109NLRB 61, cert.denied 350U.S. 914;Sales Drivers,Helpers&Building Construction Drivers, etc. v.N.L.R.B. (Campbell CoalCo.), 229 F. 2d 514,setting aside and remanding110 NLRB 2192.See also the dissent-ing opinions inUnitedWholesale and Warehouse Employees, Local261, etc.(PerfectionMattress&Spring Company),125 NLRB 520(Members Bean and Fanning) ; andGardeners,Exterminators and Florists,etc. (Roberts0Associates),119 NLRB 962, 965(Members Bean and Jenkins).6N.L.R.B. v.Local50, Bakery and Confectionery Workers,etc. (Arnold Bakers, Inc.),245 F.2d 542(C.A. 2), settingaside 115NLRB 1333;N.L.R.B. v. Business MachineandOffice ApplianceMechanics Conference Board,Local459,etc. (Royal Typewriter Co.),228 F. 2d 553(C.A. 2), settingaside 111 NLRB 317, cert.denied 351 U.S. 962.6N.L.R.B. v. Local 50, Bakery and Confectionery Workers, etc.,supraat p. 548.7 "While the success or failure of the picket line is not determinative of its legality, . . .it is some evidence of the tendency of a picket line to cause a work stoppage,along withother circumstances."N.L.R.B. v. Local 50, Bakery and Confectionery Workers, etc.,supra,at p. 549,footnote 6. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDaged employees of secondary employers to engage in a work stoppagefor a proscribed objective.As such inducement is a prerequisite to afinding of a Section 8(b) (4) (A) violation, I would dismiss thecomplaint.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 660, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT engage in or induce or encourage the employeesof ^Oneglia and Gervasini, Inc., or of any other employer, otherthan Traffic Safety, Inc., to engage in a strike or a concertedrefusal in the course of their employment to perform any serv-ices,where an object thereof is to force or require Oneglia andGervasini, Inc., or any other employer, to cease doing businesswith Traffic Safety, Inc.LOCAL660,INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------GEORGE SABO,BusinessRepresentativeThis notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or. covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding was heard before W. Gerard Ryan, the duly designated TrialExaminer, in which the issue presented was whether Local 660, InternationalBrotherhood of Electrical Workers, AFL-CIO,and its agent,George Sabo,hereinreferred to as the Respondents, violated Section 8(b)(4)(A) of the Act.At the hearing held in New Haven, Connecticut, there was no testimony.TheGeneral Counsel and the Respondents stipulated that the record made in the UnitedStates District Court for the District of Connecticut in Civil Case No. 7583 be therecord herein together with additional exhibits which were receivedin evidence.Oral argument was waived, and briefs havebeenreceived from the General Coun-sel and the Respondents.Upon the entire record in the case, I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESSESOF ONEGLIA AND GERVASINI, INC. (HEREIN REFERRED TO AS 0 & G),AND OF TRAFFIC SAFETY, INC. (HEREIN REFERREDTO AS TRAFFIC)0 & G, a Connecticut corporation with officesand a place of business in Connecti-cut, is in business as a generalcontractor currentlyengaged inthe construction ofa bridge and relocation of State HighwayRoutes6 and68 inthe vicinity of Nauga-tuck, Connecticut,pursuantto a contract with the State of Connecticutamountingtomore than $1,000,000.Routes 8 and 68 connectwith other Connecticut State LOCAL 660, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 543highways and with the Federal highway systems. In addition, Route 8 connectsdirectly with Massachusetts Route 8, with U.S. Highway 1, and with the ConnecticutTurnpike.The two State highways aforesaid are an essential link in the interstatehighway system affecting interstate commerce.0 & G has purchased in the 12months preceding the issuance of the complaint materials for the said project fromoutside Connecticut in amounts totaling $65,000.The funds for the contract origi-nate partly with the State of Connecticut and partly with the Federal Government,the construction project 'being a Federal Aid project with an identifying FederalAid project number.Traffic at all times material herein has been and is a Connecticut corporationwith an office and place of business in Naugatuck, Connecticut, where it is engagedin the work of an electrical contractor.Traffic sells, installs, and services trafficsignals and street lighting equipment which, in the normal course of its business,it sells to municipal and State agencies for street and highway projects and to shop-ping centers and parking lots.Traffic currently holds a subcontract from 0 & G for the installation of trafficsignals on the aforesaid project in the total amount of $11,500, approximately $7,400of which is for equipment purchased outside the State of Connecticut.Withinthe 12 months prior to the issuance of the complaint, Traffic has received for workperformed outside the State of Connecticut approximately $20,312.78 and haspurchased products from outside the State of Connecticut totaling approximately$16,000.On the basis of the foregoing I find that 0 & G and Traffic are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 660, International Brotherhood of Electrical Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act. The complaint alleged,the answer admitted, and I find that at all times material herein, Respondent GeorgeSabo has been and is an agent for Local 660 within the meaning of Sections 2(13),8(b), and 10(1) of the Act.III.THE UNFAIR LABOR PRACTICESIn the performance of its contract on the aforesaid project, O & G employs em-ployees of several crafts and trades, including laborers, masons, drivers, and hoistingengineers.The work being performed is adjacent to the main artery betweenNaugatuck and Waterbury, Connecticut, and is visible to all motorists coming orgoing between the two cities.In the installation of the traffic signals required by its subcontract from 0 & G,Traffic requires the employment of electricians for work which is regarded by mem-bers of the electricians union as work within their trade jurisdiction.The employeesof Traffic are not members of an IBEW union or any other union and the Companyisnot a signator to any collective-bargaining agreement between itself and anIBEW local or other union.In January 1958 or earlier 1 Traffic, through its treasurer and general manager,instigated meetings with Respondents seeking a collective-bargaining agreement. InJuly 1958, representatives of the Respondents informed Traffic that it would haveto post a cash sum of $5,000 as an assurance of financial responsibility before furtherdiscussions could be had.Traffic refused and the discussions ceased.Local 660has never requested recognition as bargaining representative of Traffic's employeesand has never requested Traffic to enter into a collective-bargaining agreement.On November 13 and 14, 1958, employees of Traffic worked on the 0 & G jobdoing such electrical work as was required at that time.Having concluded itspreliminary work (laying conduits) it ceased any further installation pending addi-tional construction by the general contractor, 0 & G.0 & G planned to recallTraffic to complete its installations in March 1959.SinceNovember 14, Traffic,at least to the time of the court hearing on December 18, had done no work on theproject and had no employees working there.Sometime prior to November 17, an unemployed member of Respondent Localinquired from Sabo who was doing the electrical work on the project. Sabo repliedthat he did not know but would find out. On November 17, Sabo visited the projectand asked Celadon, the superintendent for 0 & G, if Traffic was doing the electricalwork.The superintendent replied in the affirmative. Sabo replied that Traffic was.1 George Sabo testified thatitwas sometime in 1957. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonunionand left.2One of the Stateengineerstold Sabo that no Trafficemployeeswere then at work.Prior to November 24, Sabo telephonedto JamesD. Kavanaugh,the businessrepresentative of the Iron Workers' Union, and stated to him that a picketline wasto be established but there was not to be any workstoppages and allwere permittedto go through the picket line.On November 24, 1958, after the employees of 0 & G and other contractorson the job were already at work, Sabo placed a nonmember picket at the job site,shortly after 8 a.m.The picket was placed on the sidewalk on the west side ofRoute 8 immediately adjacent to one of the concrete piers being built by 0 & G inconnection with the bridge.There were two cement finishers working on that pierdirectly at the point where Sabo told Smith, the picket, that he wanted the picket lineestablished.There were also laborers and carpenters working at the bridge and itsapproaches. Sabo told the picket to picket the pier and the sidewalk on the west sideof Route 8.The picketwore a signin front of him on which there was the following:The ElectricalInstallation BeingDone On ThisProject IsUNFAIRLocal Union660 IBEWThe picket was instructed by Sabo not to interfere with any work on the job or tospeak to any employee coming to work or going from work or to anyone makingdeliveries, and to referall inquiriesto Sabo at Sabo's office.No one did speak to the picket during the entire picketing except Richard S.Kostka, thegeneral manager forTraffic, who had been informed by 0 & G's Super-intendentCeladon of Sabo's visit.When Kostka inquired from the picket onNovember 24 as to why he was there, the picketmade no answer except to referhim to Sabo.At the time Sabo was through giving his instructions to the picket on the morningof November 24, John Lewis, the business agent for the hoisting engineers whosemembers were working on the job, approached Sabo to inquire about the picketing.Sabo informed him that the picket had been placed there to publicize the fact thatwork was beingdone "nonunion" and there was to be no work stoppage by anyoneon the job.After placing the picket on November 24, Sabo stayed there about 5minutes and then left.He never returned to the jobsite thereafter.When the business agents for the Carpenters' Union and the Plumbers' Unioninquired from Saboafter the picket line was establishedifhe had put the picketthere, he replied to the same effect as he had stated to Lewis.The record does notdisclose the date when Sabo so informed the carpenters' representative and theplumbers' representative. It was not until a few days later that Sabo also similarlyinformed the business agent for the cement finishers.The picket walked in a position where employees working on the job could see himand from where he could see the employees.The picket picketed during the entire day on November 24 and one or twoentire days thereafter; and during parts of the day in the morning and afternoondaily thereafter until December 8 when picketing ceased.All the picketing wasdone during working hours but always after the employees had reported for work inthe morning and before they left work in the evening.No employee was thereforerequired to cross the picket line going to or leaving work and no deliveries made bytruck or car were caused to cross the picket line.Although Sabo testified he instructed the picket to picket in front of the pier andnot to cross the roadways, the picket did cross the roadways and walked about 75feet south on Route 8 from the bridge pier under construction to within 25 feet ofthe 0 & G field office .3Superintendent Celadon testified that Sabo also said somethingaboutgoing to NewHaven to see about shutting down the job.Sabo denied that he made any such statement.On this square conflict oftestimony,Imake no credibility finding as I did not see or hearthe witnesses and therefore was unable to observe their demeanor.3 On each side of the pier which was 30-35 feet in width there were two roadways usedby employees and trucks and cars making deliveries to the jobsite.The 0 & G fieldofficewas theplace where employees reported in when coming to work and at night whenleaving to report their time worked. LOCAL 660, INT'L BROTHERHOOD OP ELECTRICAL WORKERS 545Apart from whatever effect the picketing may have had, no request was made bySabo upon 0 & G, or any other employer engaged on the job site to cease doingbusiness with Traffic; nor was any request made upon any other contractor to force ,or require it to cease doing business with Traffic.Throughout the picketing it is undisputed that there were no employees of Trafficon the project, and there have been no work stoppages or interference with thework being done.Sabo also testified that his decision to publicize the matter at the foregoing timesand place by the picket line was based on the fact there were three or four projectsin the area which required electrical work and he wanted to notify all people involvedthat they should use union electricians on the job. Sabo further testified that thecrux of the problem is that Traffic was not using union labor and the electrical instal-lation being done was unfair because it was being done by men not members ofLocal 660 or any other union.The General Counsel contends that on the basis of the foregoing facts Section8(b) (4) (A) of the Act has been violated by the Respondents in that employees ofemployers other than those of Traffic, the primary employer, have been induced andencouraged to engage in a strike or a concerted refusal in the course of theiremployment to perform any services where an object thereof is forcing or requiringany employer or other person to cease doing business with any other person.TheGeneral Counsel contends that an object of the picketing herein has been to forceor require 0 & G to cease doing business with Traffic.The Respondents deny the commission of any unfair labor practice and contendthat the record as a whole does not contain substantial evidence to establish thatthe Respondents have induced or encouraged employees of 0 & G or any otheremployer to engage in a strike or other concerted refusal in the course of theiremployment;that the picketing was not for an object proscribed by Section8(b) (4) (A)but was a valid exercise of the Respondents'rights under Sections 7and 13 of the Act and the free speech provisions of Section 8(c) of the Act and theFirst Amendment.Counsel for the Respondents in his brief has urged the legality of the Respondents'conduct in a comprehensive discussion of cases several of which are decisions bycourts of appeals including the Second Circuit which are at variance with theBoard's constructionof the Act.The Board has held in such instances of variancesthat it is not for the Trial Examiner to speculate as to what course the Boardshould follow when a circuit court has expressed disagreement with its views, but thatit is the Trial Examiner's duty to apply established Board precedents which the Boardor the Supreme Court has not reversed.Insurance Agents' International Union,AFL-CIO(The Prudential Insurance Company of America),119 NLRB 768, 773.Upon the basis of the foregoing facts, and upon the entire record,I find that theRespondents have violated Section 8(b) (4) (A) of the Act.The total absence of any of Traffic's "primary"employees from the vicinityleaves this case without any of the issues arising when the picketing in questioninduces employees of both primary and secondary employers.Local 618, Automo-tive, Petroleum and Allied Industries,etc. (IncorporatedOil Company),116 NLRB1844, 1848.I find no merit to the Respondents'contentions that it was evident no intent waspresent to induce or encourage the secondary employees of 0 & G or other employersbecause Sabo had informed several business representatives of unions whosemembers were employed on the project that they were not to strike but were tocontinue working during the picketing.In this connection it should be noted thatthe cement workers worked several days behind the picket line before their businessrepresentative was informed by Sabo that the Respondents sought no work stoppage.In a recent case the Board in holding there was a violation of the Act pointed outthat respondent therehad not made it concomitantly clear to all neutral employeesthat they were not being induced or encouraged by the picketing to participate inconcerted action and where,as here, there was no evidence that any of thoseunions who were so notified relayed that message to their members.The Boardheld that the fact that the respondent's unfair labor practices were unsuccessful inthat no employees of neutral employers responded to the strike appeal is no defenseto such unfair labor practices.Drivers,Chauffeurs and Helpers Local 639, etc.(DistrictDistributors, Inc.),122 NLRB 1259, and cases cited? As the Board an 'dthe courts have held, the effectiveness of secondary picketing in attaining its objectiveisnot material in determining its legality undertheAct.SouthwesternMotorTransport,Inc.,115 NLRB 981,983, 985.4Reaffirmed by the Board inBangor Building Trades Council,AFI CIO (DavisonConstruction Company, Inc.),123 NLRB 484. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from the above that by reason of the picketing herein the employees ofO & G were induced or encouraged to participate in concerted action and that anobject of the Respondents' picketing was to force or require 0 & G to cease doingbusiness with Traffic.The Respondents' reliance upon Section 8(c) of the Act and the First Amendmentwith respect to free speech provisions affording them the right to publicize theirdispute by peaceful picketing is without support.The Supreme Court stated inInternational Brotherhood of Electrical Workers Local 501, et al. (Samuel Langer)v.N.L.R.B., 341U.S. 694, 704-705:e.The remedial function of § 8(c) is to protect noncoercive speech by employerand labor organization alike in furtherance of a lawful object. It serves thatpurpose adequately without extending its protection to speech or picketing infurtherance of unfair labor practices such as are defined in § 8(b)(4).Thegeneral terms of § 8(c) appropriately give way to the specific provisionsof § 8(b)(4).5.The prohibition of inducement or encouragement of secondary pressureby § 8(b) (4) (A) carries no unconstitutional abridgement of free speech. . . .IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Local 660 and George Sabo set forth in section III,above, occurring in connection with the operation of the Employers set forth insection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents Local 660 and George Sabo have engaged inconduct in violation of Section 8(b) (4) (A) of the Act, I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 660, International Brotherhood of Electrical Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.George Sabo is an agent of Respondent Local 660 within the meaning ofSections 2(13), 8(b), and 10(1) of the Act.3.On and. since November 24, 1958, the above-named labor organization andits agent, George Sabo, have engaged in unfair labor practices within the meaningof Section 8(b)(4)(A) of the Act by inducing and encouraging employees ofOneglia and Gervasini, Inc., and of other employers, to engage in a strike or aconcerted refusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on goods, materials, or commodities, or toperform services with an object of forcing or requiring Oneglia and Gervasini, Inc.,to cease doing business with Traffic Safety, .Inc.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Carpenters District Council of Detroit,Wayne,Oakland,Macomb,Sanilac, St. Clair and Monroe Counties and Vicinity of theUnited Brotherhood of Carpenters and Joiners of America(AFL-CIO) [W. J. C. Kaufmann Company]andKenneth F.Bissonnette.Case No. 7-CB-479.December 2, 7959DECISION AND ORDEROn May 28, 1959,Trial Examiner Herbert Silberman issued hisIntermediate Report inthe above-entitled proceeding, finding that125 NLRB No. 60.